Introduction

The Executive Incentive Compensation Plan (“EICP” or the “Plan”) for Officers
and senior managers of Charles River Laboratories, Inc. and its affiliated
divisions (“Charles River”) is designed to provide annual financial incentives
to those executives, senior managers, and key employees who are expected to
contribute significantly to the future growth and success of Charles River. The
Plan is also intended to attract and retain talented individuals with desired
skills in an increasingly competitive labor market.

      The Plan
•
  Eligibility

Participation in the Plan is limited to employees in Charles River Salary Grades
88 and higher (or current or future salary grade equivalents), and specifically
excludes highly compensated scientific personnel who are separately compensated
under a “Technical Track” salary structure or those who participate in other
comparable Charles River-approved incentive bonus programs. Eligible employees
are entitled to participate on a global basis, and must have joined the company
prior to July 1st in order to be eligible for a bonus award during their first
year of employment. Employees who are promoted into an eligible salary grade are
eligible to participate in the Plan if the promotion occurs prior to July 1st of
the current year. Charles River’s Chairman, President & CEO has the right to
exclude otherwise qualified employees from the Plan if they are eligible for
alternate forms of incentive compensation (e.g., participation in a
post-acquisition earn-out).



  •   Basic Plan Design

Each participant’s performance during the Plan year is measured against
financial or other approved objectives established for the corporation and the
business unit(s) overseen or supported by the participant. Corporate and
business unit objectives are weighted to reflect their priority and to ensure
that incentives are appropriately aligned with business objectives. Financial
performance measures underlying Plan bonus targets for the coming year are
reviewed and approved annually by the Board of Directors in conjunction with the
annual budget review process and, as required, by the Compensation Committee.

Incentive awards payable under the Plan are determined by multiplying the
participant’s annual Earned Income by his or her overall EICP Award Percentage
(see below). Earned Income is defined as base salary paid during the Plan year,
and specifically excludes any other forms of cash payment or imputed income. The
Chairman, President & CEO of Charles River, with the concurrence of the
Compensation Committee, has discretion to modify a participant’s calculated
bonus amount, upward or downward, if it is determined that the calculated amount
does not accurately reflect actual performance. Target bonus percentages for
participants in the Plan have been established at the following salary grade (or
equivalent) levels:

          Salary Grade   Target Bonus Percentage
88
    15 %
 
       
 
       
89
    17 %
 
       
 
       
90 & 91
    20 %
 
       
 
       
92 & 93
    25 %
 
       

              Salary Grade   Target Bonus Percentage   Target Bonus Range
94
    30 %   30% — 50%
 
           
 
           
95
    45 %   40% — 60%
 
           
 
           
96
    60 %   50% — 70%
 
           
 
           
97
    70 %   60% — 80%
 
           
 
           
98
    80 %   70% — 90%
 
           
 
           
99
    90 %   80% — 95%
 
           
 
           
100
    100 %   95% — 100%
 
           

Target bonus percentages may be modified at the discretion of the Compensation
Committee for individual participants or salary grades.

Plan participants who are promoted and/or transfer within the company during the
Plan year and whose position responsibilities are significantly modified will
have their performance objectives correspondingly modified, subject to review
and approval by the Chairman, President & CEO.

Plan participants who leave the company for reasons other than retirement,
death, or disability, or who are terminated prior to the actual receipt of the
participants’ Final Bonus Payment for a particular Plan year, forfeit their
total bonus payment for that Plan year. Final bonus payments are typically paid
to the participant in their entirety in March of the following Plan year.

In the event of a facilities shut-down, full or partial business unit
divestiture, or similar action resulting in the termination of a Plan
participant’s employment, Charles River shall not be obligated to pay any full
or pro rata bonus amounts to any Plan participant as a consequence of such
termination.

Plan participants who leave the company due to retirement, death or disability:



•   After the close of the Plan year, but prior to the actual distribution of
awards for such year, will be awarded a full incentive award for the plan year.
In the case of death, such payment will be made to a beneficiary.



•   After the beginning of the Plan year, but prior to its end, may receive an
incentive award for that year, at the discretion of the Chairman, President &
CEO, based upon the actual period of their employment with the company within
the year. Awards will not be paid if the period of actual employment during the
Plan year is less than six months. Severance periods will not count toward
satisfaction of this 6-month requirement.

Bonus Calculations

A target bonus percentage has been established for each Plan participant in
Salary Grades 88 (or equivalent) and higher. Early in each Plan year,
participants are assigned financial bonus objectives which are established
annually by the Chairman, President & CEO and, in the case of Officers, are
reviewed and approved by the Compensation Committee.

A participant’s EICP Award Percentage is determined by evaluating actual
performance against targeted objectives. Performance which falls below targeted
objectives by a specified percentage, total dollar amount or other approved
performance measures results in a zero performance rating, while performance
which exceeds targeted objectives by a specified percentage, total dollar amount
or other approved performance measures equates to a 250% performance rating
(i.e., an EICP Award Percentage that is two and one half times the participant’s
targeted percentage). These specified performance parameters establish the slope
along which Plan performance is measured. Under the terms of the Plan, annual
payouts for performance which exceed targeted objectives are subject to a cap
equal to 250% of target. However, if total company performance for a given Plan
year exceeds the maximum of the performance range established by the Board of
Directors for that Plan year, 30% of the excess amount is made available for the
Chairman, President & CEO to make upward modifications to the bonus payouts of
certain Plan participants, at his discretion, subject to the limitation that the
corporate performance is capped at a payment level equal to 300% of target.

A participant’s EICP Award Percentage results from multiplying his or her Target
Bonus Percentage by the actual performance rating. The participant’s Final Bonus
Amount is determined by multiplying the participant’s base salary by the EICP
Award Percentage.

Award Approval

Final Bonus Amounts for all Plan participants are submitted to the Chairman,
President & CEO for review. The Chairman, President & CEO then reviews and
approves submissions relating to

non-Officer participants, and submits to the Compensation Committee his Final
Bonus Amount recommendations for Charles River’s Corporate Officers, as well as
any proposed award modifications. The Chairman, President & CEO may, at his
discretion, modify any proposed Final Bonus Amounts prior to submitting them to
the Compensation Committee. The payment of Final Bonus Amounts to Charles River
Officers and all award modifications are subject to the review and approval of
the Compensation Committee.

Plan Administration

The Compensation Committee of the Board of Directors is responsible for the
overall administration of the Plan. The Committee reviews and approves the
standards and financial objectives underlying the Plan prior to its
implementation for each Plan year. The Committee may delegate the ongoing
oversight and handling of routine administrative matters under the Plan to the
company’s Corporate Executive Vice President, Human Resources & Chief
Administrative Officer. The Compensation Committee has the authority to alter or
terminate the Plan at any time, and no participant has any rights with respect
to an incentive award payable under the Plan until it has actually been paid to
the participant.

Any questions pertaining to the Plan design, eligibility, calculation of bonus,
or other procedures are routinely referred to the company’s Corporate Executive
Vice President, Human Resources & Chief Administrative Officer.

